           Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                       DELTA DIVISION

EDRIN ALLEN                                                                                          PLAINTIFF

V.                                      CASE NO. 2:20-cv-132-BSM

GIBBS FERGUSON, in his official capacity as
City Attorney for McGehee; LARRY ALLEN,
in his official capacity as Sheriff for Desha County;
SARAH FARRAR-PHILLIPS, in her official
capacity as Chief Clerk of the 27th State District Court
(McGehee Department); and HENRY PENNY                                                           DEFENDANTS


                         SEPARATE DEFENDANT GIBBS FERGUSON’S
                                 BRIEF IN SUPPORT OF
                        MOTION FOR JUDGMENT ON THE PLEADINGS

         COMES NOW, Separate Defendant, Gibbs Ferguson, in his official capacity, by and

through undersigned counsel, and for his Brief in Support of Motion for Judgment on the

Pleadings, herein states:

                                               INTRODUCTION

         Plaintiff, Edrin Allen (“Mr. Allen”), brought suit against Separate Defendant Gibbs

Ferguson, in his official capacity only1 (“the City”), on June 15, 2020 challenging the

constitutionality of Ark. Code Ann. § 18-16-101 by and through 42 U.S.C. § 1983. For the reasons

more fully stated herein, Plaintiff’s claims should be dismissed. First, Plaintiff’s Complaint fails

to allege that a particular policy, custom or practice of the City of McGehee acted as the motivating

force behind any alleged constitutional violation. Second, Plaintiff has failed to state a claim

against Separate Defendant. And finally, Plaintiff’s only request for relief against Separate

Defendant has already been denied by this Court and Plaintiff’s remaining claim fails on the merits.


1
 Plaintiff’s lawsuit against Gibbs Feguson in his official capacity is tantamount to a suit against the City of McGehee.
Kentucky v. Graham, 473 U.S. 159, 165 (1989).
         Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 2 of 6



                                  STANDARD OF REVIEW

       Fed. R. Civ. P. 12(c) and (d) provides:

               After the pleadings are closed—but early enough not to delay trial—
               a party may move for judgment on the pleadings. If, on a motion
               under 12(b)(6) or 12(c), matters outside the pleadings are presented
               to and not excluded by the court, the motion must be treated as one
               for summary judgment under Rule 56. All parties must be given a
               reasonable opportunity to present all the material that is pertinent
               to the motion.

       Rule 12(c) motions should be reviewed under the same standards that govern Fed. R. Civ.

Proc. 12(b)(6) motions. Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990).

“Meritless claims should be disposed of at the first opportunity.” Hungate v. United States, 626

F.2d 60,62 (8th Cir. 1980). For purposes of the motion only, courts should assume the well-pled

factual allegations in the complaint are true, but should not blindly accept the complainants’ legal

conclusions. Westcott, 901 F.2d at 1488. However, Plaintiffs’ allegations should not be deemed

admitted for any other purpose.

       A motion to dismiss is appropriately granted where a plaintiff fails to plead sufficient facts

to state a claim for relief that is facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 566 U.S. at 678. Plausibility determinations

must be made as a “context-specific task,” and must be performed in light of a court’s “judicial

experience and common sense.” Id. at 679. As stated, Plaintiffs’ legal conclusions have no bearing

and must not be accepted as true when assessing a motion to dismiss even where a plaintiff

attempts to couch them as factual allegations. Papsan v. Allain, 478 U.S. 265, 286 (1986).
          Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 3 of 6



                                           ARGUMENT

  I.   Gibbs Ferguson, in his official capacity (“the City”), must be dismissed because there
       is no allegation that a particular policy, custom, or practice of the City acted as the
       motivating force behind any alleged constitutional violation.

       Plaintiff has sued Gibbs Ferguson, in his official capacity only, as the City Attorney for the

City of McGehee. Claims against individuals in their official capacities are equivalent to claims

against the entity for which they work; in this case, the City of McGehee. Gorman v. Bartch, 152

F.3d 907, 914 (8th Cir. 1998) (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)). The City may be held

liable only if an official municipal policy or widespread custom is the moving force behind a

constitutional violation. Wedemeier v. City of Ballwin, Mo., 931 F.2d 24, 26 (8th Cir. 1991). The

policy or custom requirement means that a municipality cannot be held vicariously liable for its

employees' unconstitutional acts. Monell v. Dept of Social Servs., 436 U.S. 658, 691 (1978); see

also Springdale Educ. Assn. v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998) (local

government cannot be held liable under § 1983 on respondeat superior theory).

       Additionally, liability may be imposed not only where the challenged conduct executes or

implements a formally adopted policy, but also where the conduct reflects practices of government

officials “so permanent and well settled as to constitute a ‘custom or usage’ with the force of law.”

Monell, 436 U.S. at 691 (quoting Adickes v. S. H. Kress & Co., 398 U.S. 144, 167-68 (1970)); see

also Springdale Educ. Assn., 133 F.3d at 651. To establish the existence of a municipal custom,

Plaintiff must demonstrate: (1) the existence of a widespread, continuing pattern of

unconstitutional misconduct by the governmental entity’s employees; (2) deliberate indifference

to, or tacit authorization of such conduct by the governmental entity’s policymaking officials after

notice to the officials of that misconduct; and (3) that he was injured by acts pursuant to the alleged

custom. Thelma D. ex. rel. Delores A. v. Bd. of Educ., 934 F.2d 929, 932– 33 (8th Cir. 1991). “To
         Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 4 of 6



establish a city’s liability based on its failure to prevent misconduct by employees, the plaintiff

must show that city officials had knowledge of prior incidents of police misconduct and

deliberately failed to take remedial action.” Andrews v. Fowler, 98 F.3d 1069, 1075 (8th Cir. 1996)

(emphasis supplied) (quoting Parrish v. Luckie, 963 F.2d 201, 204 (8th Cir. 1992).

       First, while Plaintiff’s Complaint alleges that the Desha County Sheriff’s Office has a

policy, practice and procedure which he alleges violates his rights [Plaintiff’s Complaint, ¶¶ 55,

60], Plaintiff’s Complaint fails to identify or cite to any official policy or custom of the City of

McGehee that is so widespread that it has the force of law, and would be responsible for the alleged

harm. This failure alone is grounds for dismissal of the City from this suit, with prejudice, per a

previous ruling by the United States Court of Appeals for the Eighth Circuit Springdale Educ.

Assn. 133 F.3d at 652-53 (affirming dismissal by District Court of complaint failing to allege

policy or custom). Furthermore, Plaintiff fails to allege facts that establish a violation of his

constitutional rights based on policy, custom, or practice. Rather, the allegations in Plaintiff’s

Complaint are merely conclusory, and such allegations are not entitled to be considered as true to

survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       Thus, because Plaintiff has not alleged that a particular policy, custom, or practice of the

City was the motivating force behind any alleged constitutional violation, all claims against the

City must be dismissed.

 II.   Plaintiff has failed to state a claim against Separate Defendant.

       Mr. Allen’s claims against the Gibbs Ferguson in his official capacity should be dismissed

pursuant to Fed. R. Civ. P. 12(c) for failure to state a claim. Plaintiff’s stated claim for relief must

be “plausible on its face.” Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw
         Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 5 of 6



the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009).

        In his complaint, Mr. Allen fails to state any facts specific to the City to show that it

violated any of his rights. In fact, the only time Gibbs Ferguson is even mentioned in Plaintiff’s

Complaint is in Paragraph 8 under the section titled “Parties,” and in Plaintiff’s Prayer for Relief

requesting a temporary restraining order, preliminary injunction, and permanent injunction against

Mr. Ferguson in his official capacity. Plaintiff’s Complaint, p. 2, 11. Mr. Allen never states any

specific facts as to how Gibbs Ferguson or the City were involved or might have violated his

rights. At best, Mr. Allen makes “mere conclusions” and general statements, which are not

sufficient to adequately state a claim. See Hollingsworth, 311 Ark. at 639. Because Plaintiff has

failed to state any facts or claims against Gibbs Ferguson in his official capacity, or the City of

McGehee, Plaintiff’s Complaint should be dismissed against Separate Defendant.

III.   Plaintiff’s only request for relief against Separate Defendant has already been denied
       by this Court and Plaintiff’s remaining claim fails on the merits.

       In his Complaint, Mr. Allen is only seeking the following: (1) declaratory judgment

declaring that Ark. Code Ann. § 18-16-101 violates the United States Constitution and Arkansas

law; and (2) a temporary restraining order, preliminary injunction, and a permanent injunction

prohibiting Defendants Ferguson and Allen, in their official capacities, from enforcing § 18-16-

101 and prohibiting Defendant Farrar-Phillips from issuing notices to vacate based on the Arkansas

Criminal Evictions statute. Plaintiff’s Complaint, p. 11. This Court has already denied Plaintiff’s

request for a temporary restraining order and preliminary injunction against Separate Defendant.

ECF Doc. No. 6. Thus, the only remaining relief requested is a declaratory judgment regarding

the constitutionality of the Arkansas eviction statute.
          Case 2:20-cv-00132-BSM Document 15 Filed 07/10/20 Page 6 of 6



       As noted by this Court in its Order denying Plaintiff’s motion for a temporary restraining

order and preliminary injunction, the Arkansas eviction statute has previously been held not to

violate due process under the constitutions of Arkansas and the United States. Duhon v. State, 774

S.W.2d 830, 834 (Ark. 1989). Thus, because the Arkansas Supreme Court has already deemed the

eviction statute to be constitutional, Plaintiff fails to state a claim upon which relief may be sought

and his Complaint should be dismissed against Separate Defendant.

                                          CONCLUSION

       For all of the reasons stated herein, Plaintiff’s claims should be dismissed against Separate

Defendant as a matter of law.

       WHEREFORE, Separate Defendant respectfully requests this Court dismiss Plaintiff’s

Complaint against it, and for all other just and proper relief to which there is entitlement.


                                               Respectfully submitted,

                                               SEPARATE DEFENDANT
                                               GIBBS FERGUSON, in his official capacity

                                               Jenna Adams, Ark. Bar No. 2015082
                                               Attorney at Law
                                               P.O. Box 38
                                               North Little Rock, AR 72115
                                               Telephone (501) 978-6115
                                               Facsimile (501) 978-6558
                                               jenadams@arml.org
